MEMORANDUM **
Javier Ramirez Villalobos and Maria Elena Ramirez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order dismissing their appeal from the immigration judge’s decision denying their application for cancellation of removal.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to their qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.